EXHIBIT 10.8 EMPLOYMENT AGREEMENTOF YAAKOV BAL, CTO EMPLOYMENT AGREEMENT made entered intoon this 1stday of July2009 BETWEEN: Baby's Breath Ltd. a company registered under the laws of the State of Israel, Registration Number 51-3076943 (the “Company”) and Yaakov Bal I.D. No 064818131ofHashlosha Str17/5, Petach Tikva 49380 (the “employee"). WHEREAS Company is interested in employing the employee in the capacity of Chief Technical Officer "CTO" and the employee desires to be so employed by the Company, all in accordance with the terms and conditions set forth below NOW THEREFORE, the parties hereto agree as follows: 1. PREAMBLE and INTERPRETATION The preamble to this Agreement is an integral part thereof. The use of clause headings and the list of contents are inserted for ease of reference only, and are not intended to affect the contents of the particular clauses. 2. EMPLOYMENT The Employment by the Company of the Employee shall commence on (commencement) and the Employee shall be employed part time in the capacity of Chief Technical Officer (“CTO”) of the Company. The Employee will perform all the duties and exercise all the powers of his office and such other functions within the Company. The Employee shall be under the direct supervision of and comply with the directives of the Board of Directors, and will promptly whenever required so to do, give a full account to the Board of all matters with which he is entrusted and supply the company with all information or reports concerning the company and the carrying out of his duties as directed or as required by the company. 1 As the employment is part time, the Employee will be allowed to engage in other activities and will dedicate his time and attention, to the best of his ability to fulfil his duties to the company. Either of the parties to this agreement may terminate this Agreement at any timeby written notice of at least thirty (30)days prior to such termination. (Notice of termination). Notwithstanding the above, the company is entitled to terminate the employment of the employee or to reduce the period of notice of termination whether tendered by the employee or by the company, provided that the employee will be eligible to receive his basic wage as mentioned in the addendum A as if he was employed the company until completion of the notice of termination as mentioned in clause 2.3 above. In the event of the Employee tendering his notice without fulfilling his obligations of notice of termination, the company will be entitled to deduct from any amount owing the employee, an amount equal to the normal wage that would have been payable for the period of the notice of termination during which the employee did not work, as reparation agreed in advance. This, without detracting from the right of the company to demand damages incurred instead of the above reparation, for damages that were caused by the Employee not giving advance notice as required. Notwithstanding the above, and without detracting from its rights according to the agreement, the Company may terminate the employment of the Employee without advance notice of termination and with Cause according to law and / or agreement. Termination of Employment hereunder shall be deemed for “Cause” in the event : (1 ) the Employee embezzles company monies; or (2 ) The employee willfully or materially breaches the terms of this Agreement; or (3 ) the employee, engages in gross neglect, insubordination or gross dereliction of his duties hereunder; or (4 ) the employee engages in willful misconduct; or (5 ) the conduct of the employee causes damage to the company or (6) the employee committed a criminal offence or was convicted of a criminal violation ; or (7 ) the employee is not able to fulfill his duties in the company during period of more than 60 (sixty) consecutive days. 2 The employee will not have the right to make a lien on assets of the company or on company equipment or any other items including vehicle or cellular phone that have been given to him for his use, or information or confidential informationas described in appendix B to this agreement (" equipment of the company " ) in his possession. The employee will return all equipment of the company that is in his possession not later than the day of termination of employer employee relations when going on notice, or 30 days (including leave due to advance notice of termination) – before his departure, or within 7 days from receipt of a request to do so by the company. 3. SPECIAL AGREEMENT It is agreed between the parties that this Agreement is personal and specific to the Employee and that the position of Employment is a management position which requires a special measure of personal trust, as stipulated in the Working Hours and Rest Law, 1951.
